.           .    .
td    ,; ··,-   j,_,
     AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page I of I   II   J:

                                                                                                                                                               i
                                             UNITED STATES DISTRJCT COURT                                                                                      ji
                                                                                                                                                               I'
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                  JUDGMENT IN A CRIMINAL CASE                                                I
                                     v.                                             (For Offenses Committed On or After November I, 1987)


                             Angel De Jesus-Valles                                  Case Number: 3:19-mj-21922

                                                                                    David L Baker
                                                                                    Defendant's Attorney


     REGISTRATION NO. 74987298
                                                                                                                      MAY 1 6 2019
     THE DEFENDANT:
      IZI pleaded guilty to count(s) 1 of Complaint                                                          CLER.'', 1:' ' ...;,;'.;:~;~ ~~:~;:rnrNIA
                                                ~~~~~~~~~~~~~~~~~-tsotrFHE~*·~.t~;;;T~.\o.+-'-"'-~u.sl.~P~UT~Y                 .
      D was found guilty to count( s)                                               BY
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                     Nature of Offense                                                            Count Number(s)
     8: 1325                             ILLEGAL ENTRY (Misdemeanor)                                                  1

      D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




      D Count( s)        ~~~~~~~~~~~~~~~~~~
                                                                                     dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                       '°'
                                       -J
                                             TIME SERVED                      D                                           days

       IZI Assessment: $10 WAIVED IZI Fine: WAIVED
       IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
       D Court recommends defendant be deported/removed with relative,                            charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid, If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances,

                                                                                  Thursday, May 16, 2019
                                                                                  Date of Imposition of Sentence


     Received
                         ,/
                       -''£~
                       DSM
                                   .

                                                                                   ~~
                                                                                  HONORABLE ROBERT A MCQUAID
                                                                                  UNITED STATES MAGISTRATE JUDGE



     Clerk's Office Copy                                                                                                         3: l 9-mj-21922
